Citation Nr: 1548524	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased disability rating for ischemic heart disease, status post coronary artery bypass grafting (CABG).  

2. Entitlement to an initial compensable rating for a scar, anterior chest wall.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1969 to February 1973.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from December 2011 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran stated during his July 2012 VA medical examination that he is currently in receipt of disability benefits from the Social Security Administration (SSA). VA has a duty to attempt to obtain SSA records when it has notice of their existence. Remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims. All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available. 

2.  Scheduled the Veteran for updated VA examinations regarding the current state of the Veteran's ischemic heart disease and scars.  

3. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




